



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sodoma, 2017 ONCA 860

DATE: 20171107

DOCKET: C61164

Simmons, van Rensburg and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jerry Sodoma

Appellant

Margaret Bojanowska, for the appellant

Milica Potrebic, for the respondent

Heard and released orally: November 2, 2017

On appeal from the conviction entered on October 1, 2015 by
    Justice A. Ann Nelson of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

We reject the appellants submissions that the trial judge erred in her treatment
    and assessment of eyewitness identification evidence.  This was not a case
    based solely on eyewitness identification.  Rather it was a case based on a combination
    of circumstantial evidence and eyewitness observations of experienced police
    officers conducting surveillance.  The matrix of evidence that existed provided
    ample support for the trial judges conclusion that the appellant was the
    driver of the white Mercedes involved in the attempted take-down on July 6,
    2013 and the driver of the same white Mercedes involved in what appeared to the
    police to be drug transactions on other occasions.

[2]

On our reading of her reasons, the trial judge did not ignore the
    dangers inherent in eyewitness identification.  Rather, she concluded that
    given the matrix of the evidence before her, which she reviewed in detail, she
    could properly conclude the appellant was the driver of the white Mercedes at
    the relevant times.

[3]

Given the finding that the appellant fled from police following the
    attempted take-down on July 6, 2013 (following what police believed was a drug
    transaction) and the surveillance of the appellants home that had taken place,
    it was open to the trial judge to conclude that exigent circumstances existed which
    justified the initial police entry into the appellants home to prevent
    destruction of evidence before receipt of the warrant. This disposes of the
    second ground of appeal and also the appellants arguments concerning excising
    information from the information to obtain.

[4]

In light of our conclusions, it is unnecessary that we deal with the
    appellants arguments concerning s. 24(2) of the
Charter
.

[5]

The appeal is dismissed.

Janet
    Simmons J.A.

K.
    van Rensburg J.A.

I.V.B.
    Nordheimer J.A.


